Case: 12-51057         Document: 00512337160            Page: 1      Date Filed: 08/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                                   FILED
                                                                                 August 9, 2013

                                          No. 12-51057                           Lyle W. Cayce
                                                                                      Clerk

JOSE VASQUEZ, As Personal Representative
of the Estate of Sergio Vasquez, Deceased;
HEATHER LAUREL, also known as Helen
Vasquez, Guardian of V.A.V., a minor,
Heir of the Estate of Sergio Vasquez;
RICK STONE,

                                                      Plaintiffs - Appellants
v.

THE BOILER ROOM;
FT AVILA & IV ENTERPRISES, INCORPORATED;
RL WORTH & ASSOCIATES;
DEPUTY ARNOLD MENCHACA;
SHERIFF AMADEO ORTIZ; BEXAR COUNTY,

                                                      Defendants - Appellees


                     Appeal from the United States District Court
                          for the Western District of Texas
                               USDC No. 5:11-CV-920


Before JONES, SMITH and GARZA, Circuit Judges.
PER CURIAM:*
       The court, having heard oral argument and reviewed the parties’ briefs and the
record on appeal, holds that there is no reversible error of fact or law.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Case: 12-51057    Document: 00512337160        Page: 2    Date Filed: 08/09/2013



                                    No. 12-51057

1.    Stone’s claim is time barred because he filed it after the two-year statute of
      limitations had expired. The limitation period began to run on the date Stone
      was shot, even though he did not know the true identity of the wrongdoer.
      Childs v. Haussecker, 974 S.W.2d 31, 36, 40 (Tex. 1998). Stone’s fraudulent
      concealment argument is waived because it was not pursued in the district
      court. LeMarie v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007).
2.    Menchaca was entitled to qualified immunity under well-settled Circuit
      precedent. Ontiveros v. City of Rosenberg, Tex., 564 F.3d 379, 380. Vasquez’
      actions posed a serious threat to those around him, and it was reasonable for
      Menchaca to use deadly force. See Id. at 385.
3.    The district court properly dismissed Vasquez’ premises liability and negligent
      hiring, supervision, and training claims against RL Worth because Vasquez did
      not point the court to any evidence supporting these claims.
      The judgment of the district court is AFFIRMED.




                                          2